Citation Nr: 0931715	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an arachnoid cyst.

2.  Entitlement to service connection for residuals of a head 
injury, to include dementia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In September 2003, the Veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge at San 
Antonio; a transcript of that hearing is of record. 

These claims were previously remanded by the Board in May 
2004 and July 2006 for additional development.  After 
completing the requested development, the Appeals Management 
Center (AMC) continued the denials of the claims and returned 
the appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The competent medical evidence is against a finding that 
the Veteran has an arachnoid cyst, and the only medical 
opinion on the question of whether there exists a medical 
nexus between any current arachnoid cyst and service weighs 
against the claim.

3.  While the Veteran has complained of dementia, chronic 
headaches, and cognitive impairment, the competent medical 
evidence is against a finding that the Veteran currently has 
any such disabilities; and there is no medical evidence, or 
opinion, of a nexus between any such disabilities and the 
Veteran's military service, to include as a result of a head 
injury, other than his already service-connected neck, back 
and psychiatric disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an arachnoid cyst 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for residuals of a 
head injury, to include dementia, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board acknowledges that prior to the initial AOJ decision 
on these matters, VCAA-compliant notice was not provided.  
However, compliant notice was provided in subsequent letters.  
More recently, in an August 2006 letter, the Veteran was 
provided with notice regarding what information and evidence 
was needed to substantiate the claims for service connection, 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the August 2006 letter, 
and opportunity for the Veteran to respond, the June 2009 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of March 
2002, January 2005, and October 2007 VA examinations.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's September 2003 Board hearing, 
along with various statements provided by the Veteran and his 
representative.  The Board finds that no additional VA action 
to further develop the record is warranted. 

The Board recognizes that in a September 1997 statement, the 
Veteran relayed that he had filed for disability compensation 
from the Social Security Administration (SSA).  Records at 
that time, including the September 1997 statement, indicate 
that the Veteran's physical and mental problems had to do 
with his neck, back, and depression.  There is no indication 
that any SSA claim filed by the Veteran would have been for 
an arachnoid cyst or residuals of a head injury.  Moreover, 
at the Veteran's hearing, he stated that he had had no 
private treatment for the claimed disabilities and that all 
of his treatment was through VA.  VA treatment records have 
been obtained and there is no indication that there are any 
other relevant treatment records that have not been obtained.  
Importantly, these claims are being denied because there is 
no current disability upon which to grant service connection.  
SSA records from before the time the Veteran filed the claim 
currently on appeal would not establish a current disability.  
Claimed disability must be shown at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
As such, the Board finds that further action to obtain SSA 
records is not necessary at this time as there is no 
suggestion that these records would have any bearing on the 
instant appeal.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

In statements and testimony, the Veteran relayed that he 
believes he has an arachnoid cyst and residuals of head 
trauma as result of a motor vehicle accident he was in during 
service.  Specifically, he contends that he hit his head when 
a bus he was riding on was involved in an accident.  

A Medical Board examination and other service treatment 
records show no treatment for, or complaints of, an arachnoid 
cyst, dementia, cognitive impairment, headaches, or any 
residuals of a head injury during service.  Service treatment 
records do confirm that, during service the Veteran was 
riding on a bus that was involved in an accident, and that 
shortly thereafter the Veteran complained of neck and lower 
back pain.  The Veteran is service connected for neck and 
back disabilities and posttraumatic stress disorder (PTSD) as 
a result of the bus accident during service.

After service, the Veteran was involved in another motor 
vehicle accident and several work-related accidents; 
including an incident where he was blown off a roof.  The 
Veteran filed several claims for VA benefits prior to the 
instant claims, which were filed in 2001 and 2002.  In the 
earlier claims, the Veteran made no mention of any arachnoid 
cyst or residuals of head trauma during service.  

Arachnoid Cyst

The first suggestion of any arachnoid cyst is in 2001.  In 
August 2001, after complaints of poor memory and difficulty 
concentrating, a magnetic resonance imaging (MRI) of the 
brain was performed and reportedly showed a mild prominent 
cisterna magna versus small arachnoid cyst with no 
significant mass effect.  A second MRI of the brain was 
performed in October 2002.  The impression at that time was 
that the MRI showed an approximate 3-cm midline posterior 
fossa cystic focus, arachnoid cyst versus mega cisterna 
magna.  

Another MRI of the brain was performed in July 2004.  The 
findings noted a 2.5-cm midline focus of posterior fossa high 
T2 weighted signal intensity that was likely previously felt 
to be an arachnoid cyst.  The 2004 MRI showed no evidence of 
mass effect, which reportedly suggested that the finding was 
a giant cisterna magna rather than a cystic mass.  It was 
also noted that midline structures were intact; that the 
brain parenchyma had normal signal; that there was no 
evidence of hydrocephalus, mass effect, or midline shaft; and 
that the expected flow voids were present.  The interpreting 
physician's impression was that there was no evidence of 
intracranial mass.

The Veteran was afforded a VA neurology examination in 
January 2005.  The relevant history was noted by the 
physician and an examination was performed.  The physician 
felt the posterior fossa cyst approximately 3 cm which was 
felt to be due to an arachnoid cyst versus a mega cisterna 
magna was not related to PTSD and that it was impossible to 
state if it was due to the trauma reported by the Veteran.  
The physician explained that arachnoid cysts are often 
developmental in nature and certainly this may be an enlarged 
cisterna magna which may be a congenital malformation.  

In a January 2008 addendum, the October 2007 VA neurological 
examiner opined that an arachnoid cyst is not as likely as 
not related to prior head injury.  This examiner noted that 
he reviewed the literature regarding intracranial arachnoid 
cysts and that a current article stated that arachnoid cysts 
are nontumorous intra-arachnoid fluid collections that 
account for approximately 1 percent of all intracranial space 
occupying lesions.  He added that the etiology of arachnoid 
cysts has been a controversial subject and that they are 
regarded as a developmental abnormality of the arachnoid, 
originating from a splitting or duplication of this membrane.  
He opined that, since this is a deft 1 condition or could be 
an enlarged cisterna magna, it cannot be associated with the 
Veteran's prior head injury.

Residuals of a Head Injury

The first suggestion of any residual of head trauma is in 
2001.  In April 2001, the Veteran had an initial VA mental 
health evaluation.  During that evaluation, the Veteran 
reported being a totally different person after the in-
service bus accident and stated that he gradually became 
aware of cognitive deficits.  The psychologist's impression 
included R/O (rule out) dementia due to head trauma and PTSD.  
The Veteran was afforded a PTSD evaluation in June 2001, at 
which time a physician noted possible dementia due to head 
injury.  Later, a July 2001 VA mental health note 
specifically reflects no obvious signs of dementia.  The 
Veteran was afforded an initial VA examination for PTSD in 
March 2002.  While the PTSD examiner noted the June 2001 
diagnosis of possible dementia, this examiner did not list 
dementia (including R/O or possible dementia) in the Axis I 
diagnoses.   

In August 2002, the Veteran reported having headaches at that 
time and when a possible arachnoid cyst was shown on MRI the 
year prior.  The Veteran was afforded a VA mental disorders 
examination in January 2005.  The psychologist noted the 
medical history and performed an examination.  He did not 
list dementia in the Axis I diagnoses.  

A VA psychological consultation was also performed in January 
2005.  An intelligence test was performed; however, the 
Veteran declined memory testing.  The psychologist performing 
the consultation noted that the Veteran showed no obvious 
pattern of cognitive deficit.  He opined that the test 
results, interview observations, and the fact that the 
Veteran completed a college degree were not consistent with 
dementia as a likely neuropsychiatric condition.  

After reviewing the neuropsychological assessment and a 
neurology evaluation (discussed below), the psychologist who 
performed the January 2005 mental disorders examination 
entered an addendum to the examination report which stated 
that there was no evidence for diagnosis of dementia.   

The Veteran was afforded another VA neuropsychiatric 
examination in October 2007.  Again, dementia was not listed 
in the Axis I diagnoses.  

In October 2007, the Veteran was also afforded a VA 
neurological examination.  The VA examiner noted that the 
Veteran did not cooperate with full cognitive testing.  The 
claims file and relevant medical records were not available 
for the October 2007 VA neurological examiner's review.  
Based on the limited examination and the Veteran's 
statements, the October 2007 VA neurological examiner entered 
the following relevant diagnoses (1) post-traumatic 
headaches, mixed vascular and tension type in character, 
moderate to severe; and (2) memory difficulty, unspecified, 
at least as likely as not related to his prior closed head 
injury... [h]owever, recommend full psychological evaluation 
for accurate assessment. 

At the time the October 2007 VA neurological examiner 
completed his examination report, he had not had an 
opportunity to review the relevant records in this case.  
Hence, the findings on the report were based largely on the 
Veteran's history.  In January 2008, after an opportunity to 
thoroughly review the Veteran's claims file, the October 2007 
VA neurological examiner prepared an addendum report.  

In the addendum report, October 2007 VA neurological examiner 
detailed the relevant history and opined that there is no 
evidence of post-traumatic headaches.  He explained that one 
mention of headache in 2001 following a head injury cannot be 
reliably linked essentially to that previous injury after 
such a long lag.  Moreover, the October 2007 VA neurological 
examiner stated that regarding the cognitive impairment, 
although subjective symptoms were reported by the Veteran, 
the records do not contain any evidence that the Veteran 
actually suffers from cognitive impairment that could be 
linked to his prior head injury.  He noted that the Veteran's 
last neuropsychological evaluation, which was performed 
approximately 18 years after the reported head injury, was 
negative for any evidence of dementia.  Based on that report, 
Dr. S. concluded that the Veteran's current cognitive 
symptoms are not as likely as not related to his prior head 
injury.   
  
III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the claims for service connection in light of the 
above, the Board finds that the claims must be denied because 
the preponderance of the evidence establishes that the 
criteria for service connection are not met. 

The evidence of record does not show a current disability in 
the form of an arachnoid cyst, dementia, chronic headaches, 
cognitive defects, or any other residual of a head injury.  
The Board does not consider the October 2007 VA neurological 
examiner's preliminary impression as proof of current 
headaches or memory difficulties (or as a medical opinion 
regarding the etiology of any such disabilities) as this 
examiner clearly changed his opinion after a thorough review 
of the Veteran's pertinent medical records.  According to the 
October 2007 VA neurological examiner, the Veteran does not 
have cognitive impairment and there is no evidence of post-
traumatic headaches.  Likewise, the impression that the 
Veteran had "possible" or R/O dementia due to head trauma 
made by the April 2001 initial VA mental health and the June 
2002 VA PTSD examiners does not equate to a diagnosis of 
dementia.  In fact, when the later January 2005 and October 
2007 VA examiners were asked to determine if the Veteran had 
dementia, they answered in the negative.  The negative 
opinions regarding the presence of dementia are also 
supported by VA treatment records.  For example, a VA mental 
health note from July 2001 specifically shows no obvious 
signs of dementia.  

The Board further finds that the competent medical evidence 
of record is against a finding that the Veteran has a current 
arachnoid cyst.  It is recognized that some testing reports 
appear to reflect that the Veteran may have an arachnoid 
cyst, but also that he may have a giant cisterna magna.  A 
cistern magna is a subarachnoid space in the head.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 370 (30th ed. 2003) (defining 
cisterna magna as an alternative for c. cerebellomedullaris 
posterior, and defining c. cisterna cerebellomedullaris 
posterior as a posterior cerebellomedullary cistern: the 
enlarged subarachnoid space between the inferior surface of 
the cerebellum and the posterior surface of the medulla 
oblongata, and continuous below with the spinal subarachnoid 
space).  The Board finds most persuasive in this case is the 
July 2004 report of an MRI of the brain.  In that report, the 
interpreting physician offers his impression that there is no 
evidence of an intracranial mass.  In his findings, he notes 
that the MRI shows no evidence of mass effect, which suggests 
that the 2.5-cm midline focus of posterior fossa high T2 
weighted signal intensity is a giant cisterna magna rather 
than a cystic mass.  This is the only definitive opinion on 
whether the Veteran has an arachnoid cyst or a giant cisterna 
magna.  

Based on the above, the Board finds that the evidence of 
record does not show a current arachnoid cyst or residuals of 
a head injury.  The Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. 
§ 3.303.  Thus, where, as here, medical evidence establishes 
that the Veteran does not have the claimed disabilities upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 
225.  In the instant case, the claims for service connection 
for an arachnoid cyst and residuals of a head injury must be 
denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.  

Even if the Board were to take the Veteran's statements 
regarding current headaches, and the older MRI results 
showing a prominent cisterna magna versus arachnoid cyst, as 
proof of current disability, service connection still would 
not be warranted as these conditions are not shown to be 
related to the Veteran's service.  None of the medical 
records reflecting the Veteran's reports of headaches, or 
showing a possible arachnoid cyst, even suggest that there 
exists a medical nexus between either of these conditions and 
the Veteran's military service, and neither the Veteran nor 
his representative has presented or identified any such 
existing medical opinion.  Likewise, even assuming that the 
Veteran has cognitive defects, the October 2007 VA 
neurological examiner concluded that the Veteran's current 
cognitive symptoms are not as likely as not related to his 
prior head injury. 

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
Veteran and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claims turn on the medical matters of 
current disability (a medical diagnosis) and whether there 
exists a relationship between any current disability and 
either service or service-connected disability (a medical 
nexus), matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for an arachnoid cyst and head 
injury, to include dementia, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for an arachnoid cyst is denied.

Service connection for residuals of a head injury, to include 
dementia, is denied.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


